Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendants, brothers Michael and Ralph Kessler, were indicted and charged with burglary in the third degree and grand larceny in the third degree. The trial court appointed one attorney to represent both defendants. Following a jury trial, defendants were convicted as charged.
It is apparent from the record that the trial court failed to conduct an inquiry on the record to ascertain whether defendants understood that the possibility of a conflict existed by virtue of the joint representation (see, People v Mattison, 67 NY2d 462, cert denied 479 US 984; People v Gomberg, 38 NY2d 307; People v Price, 152 AD2d 968, lv denied 74 NY2d 899). Because the proof suggests different trial tactics for each defendant, we conclude that the possibility for conflict bore a *948substantial relationship to the conduct of the defense (see, People v Recupero, 73 NY2d 877; People v McDonald, 68 NY2d 1; People v Lombardo, 61 NY2d 97). Consequently, the failure of the court to conduct a Gomberg inquiry requires reversal. In light of this determination, it is unnecessary to reach the remaining issues raised by defendants. (Appeal from judgment of Oneida County Court, Darrigrand, J.—burglary, third degree.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.